Citation Nr: 1010823	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
broken teeth.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left heel injury.

3.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a left knee 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2009.  A transcript of the hearing is 
of record.  

The issues of entitlement to service connection for left 
ankle and left knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew the appeals to reopen claims of 
entitlement to service connection for broken teeth and for a 
left heel injury.  

2.   The RO denied the Veteran's claims for left ankle and 
left knee disorders in July 2002; the Board denied appeals 
in April 2005. 

3.  The Board's April 2005 decision is the last final denial 
for left ankle and left knee disorders on any basis.    

4. The evidence received since the April 2005 BVA decision 
raises a reasonable possibility of substantiating the claims 
of entitlement to service connection for left ankle and left 
knee disorders. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of reopening a claim of entitlement to service 
connection for broken teeth have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of reopening a claim of entitlement to service 
connection for a left heel injury have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The April 2005 BVA decision, which denied the Veteran's 
claims of entitlement to service connection for left ankle 
and left knee disorders, is final.  38 U.S.C.A. § 7104 (West 
2002), 38 C.F.R. § 3.160(d), 20.1100 (2009).

4. New and material evidence has been presented since the 
April 2005 BVA decision denying service connection for a left 
ankle disorder; thus, the claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5. New and material evidence has been presented since the 
April 2005 BVA decision denying service connection for a left 
knee disorder; thus, the claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Broken Teeth and Left Heel Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2009).

In November 2009, the Veteran indicated in a prehearing 
conference his desire to withdraw from appellate review his 
claims to reopen service connection for broken teeth and for 
a left heel injury.  The Veteran has withdrawn his appeals 
regarding these issues, and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals, and they are dismissed.

II. New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claims in 2005, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed claims of 
entitlement to service connection for left ankle and left 
knee disorders in September 2001. These claims were denied in 
a July 2002 rating decision. He subsequently perfected an 
appeal and the claims were denied in an April 2005 BVA 
decision on the basis that the evidence did not show a nexus 
between the current diagnoses and service. 

The BVA's April 2005 decision is the last final denial for 
left ankle and left knee disorders on any basis. The evidence 
of record at the time of the April 2005 BVA decision included 
service treatment records, VA treatment records, private 
treatment records, November 2003 BVA hearing testimony and 
several buddy statements.  

The Veteran once again filed to reopen his claims of 
entitlement to service connection for left ankle and left 
knee disorders in May 2005.  In January 2006, the RO denied 
the claims on the basis that no new and material evidence had 
been submitted.  He appealed.  The evidence added to the 
record since the April 2005 BVA decision, includes testimony 
provided at a November 2009 BVA hearing, VA treatment records 
and private treatment records. 

At this juncture, the Board finds that the pertinent 
evidence, received subsequent to the April 2005 BVA decision, 
includes a July 2007 letter from the Veteran's private 
treating physician.  The Board recognizes that a similar 
statement, from this doctor, was previously considered by the 
Board in the April 2005 decision.  Significantly, the updated 
July 2007 letter additionally includes an attached 
examination report. After examining the Veteran, the doctor 
reiterates how he treated the Veteran prior to service, 
following a motor vehicle accident, and subsequently, 
following service, for reinjuries of the left knee and left 
ankle sustained in service. The Board finds that this added 
examination report, provides more credible weight to the 
private physician's statement, when compared to his 
previously considered May 2004 statement.

The Board finds that the evidence submitted since the April 
2005 BVA decision is new in that it was not associated with 
the claims folder prior to the April 2005 BVA decision and 
material because it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims. Therefore, his 
right ankle and right knee claims will be reopened and 
remanded as discussed in the Remand portion of this decision.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claims for right ankle and right knee 
disorders.  These issues currently on appeal are, therefore, 
being granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

The claim to reopen a claim of entitlement to service 
connection for broken teeth is dismissed without prejudice.

The claim to reopen a claim of entitlement to service 
connection for a left heel injury is dismissed without 
prejudice. 

New and material evidence to reopen a claim of entitlement to 
service connection for a left ankle disorder has been 
received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disorder has been 
received; to this extent, the appeal is granted.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009). 

The Veteran contends that he is entitled to service 
connection for his left ankle and left knee. Specifically, he 
asserts that he had a preexisting left leg disorder that was 
permanently aggravated by his military service.  The Veteran 
testified, at his November 2009 BVA hearing, that during 
physical training he fell into a ditch, jamming his left leg, 
resulting in a re-injury to his left ankle and left knee. 

The Board finds that VA examinations are in order, as no 
etiological opinions are of record.  Specifically, there is 
no opinion as to whether the Veteran has current disorders of 
the left ankle and left knee that could be related to his 
period of service.  Therefore, a VA examination should be 
conducted prior to a final determination of his claims.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); and McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006) (VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
examinations to ascertain the nature 
and etiology of his left ankle and left 
knee disorders. 

The VA examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's left 
ankle and/or left knee disorder(s) are 
related to, or had its onset during, 
active military service, to include the 
reported fall inservice into a ditch.  

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with such examination, and 
the examiner must indicate that such 
review occurred.  

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


